Appeal by the defendant from an amended judgment of the County Court, Orange County (DeRosa, J.), rendered May 2, 2000, revoking a *500sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon her previous convictions of robbery in the second degree (two counts) and menacing in the second degree.
Ordered that the amended judgment is affirmed.
We 'have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Krausman, J. P., Luciano, Smith and Adams, JJ., concur.